Exhibit 10.18

*** CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

Amendment No. 1 dated September 18, 2009 (the “Amendment Effective Date”)

to the License Agreement dated October 28, 2008 (the “Agreement”)

by and between Lpath, Inc., a corporation organized under the laws of Nevada
having its place of business at 6335 Ferris Square, Suite A, San Diego,
California, United States of America (“Lpath”), and Merck KGaA, a corporation
with general partners organized under German law having a place of business at
Frankfurter Strasse 250, 64293 Darmstadt, Germany (“Merck”). Lpath and Merck may
each be referred to herein as a “Party” or, collectively, as “Parties”.

WHEREAS, the Parties collaborate in the Development of the Compound under the
terms of the Agreement;

WHEREAS, in doing so, the Parties, have determined that certain pre-clinical
activities with respect to the Compound need to be undertaken to further the
Development of the Compound as contemplated in the Agreement;

WHEREAS, the Parties have now agreed how to fund such pre-clinical activities;

***

NOW, THEREFORE, in consideration of the various promises and undertakings set
forth herein, the Parties agree as follows:

 

1. All terms in capital letters used in this Amendment shall have the meaning
provided for in the Agreement.

 

2. Section 3.1 shall become Section 3.1(a). A new Section 3.1(b) shall be added
after Section 3.1(a) as follows:

“Under the guidance of the JSC Lpath and Merck shall agree, as soon as is
reasonably possible, a detailed pre-clinical program consisting of pre-clinical
combination studies with the Licensed Product designed to provide Merck with
additional data and material for its decision whether or not to deliver to Lpath
a Development Transfer Notice (such program hereinafter the “Additional
Pre-Clinical Program”). Once agreed, the Additional Pre-Clinical Program shall
be undertaken and paid for by Merck, except that Lpath shall bear its own cost
and expense for such activities as Merck and Lpath may mutually agree that Lpath
will conduct in the Additional Preclinical Program and further provided,
however, that Lpath agrees that if, and at such time as, Merck pays to Lpath the
amounts set forth in Section 5.3 for achievement of Development Milestone 2,
Lpath will pay to Merck the amount of *** as a pre-agreed lump sum payment to
reimburse (fully or partially, as the case may be) the cost and expenses
incurred by Merck in conducting the Additional Pre-Clinical Program, *** Lpath
shall provide in a timely fashion at its cost and expense sufficient quantities
of the Compound (sonepcizumab) in the agreed formulation for the conduct of
mutually agreed activities in the Additional Pre-Clinical Program.”



--------------------------------------------------------------------------------

3. In consideration of the foregoing, Merck commits to extend the Initial
Development Period on or before September 27, 2009 for an additional period of
six (6) months.

In consideration of Merck’s commitment to (a) conduct the Additional
Pre-Clinical Program, and (b) extend the Initial Development Period by
additional six (6) months, Lpath agrees, without further compensation and in
particular without any monthly funding to be paid by Merck to Lpath, to extend
the Initial Development Period by two (2) additional months so that Merck shall
have the right to deliver to Lpath the Development Transfer Notice no later than
twenty (20) months after the Effective Date (i.e. June 27, 2010).

 

4. This Amendment shall become effective on the Amendment Effective Date.

 

5. Except as set forth in this Amendment, the terms and conditions of the
Agreement shall remain unchanged.

 

Lpath, Inc.     Merck KGaA By:   /s/ Scott R. Pancoast     By:   /s/ Claudia
Herrman Name:   Scott R. Pancoast     Name:   Dr. Claudia Herrmann Title:  
President and Chief Executive Officer     Title:   Head of GPU Oncology
Chairperson of the JSC By:   /s/ Gary J. G. Atkinson     By:   /s/ Jens Eckhardt
Name:   Gary J. G. Atkinson     Name:   Jens Eckhardt Title:   Chief Financial
Officer     Title:   Assistant General Counsel